The testatrix married A. N. Wall, a widower with four children, and subsequently a child was born to this union. After her death a paper-writing purporting to be her last will and testament was probated in common form as a holograph will. It appeared that the will originally devised the real estate of the testatrix to her husband, A. N. Wall, if living, with the remainder over to his 4 children. When the paper was submitted for probate, it appeared that the figure "4" had been erased and the figure "5" written over it. The significant controversy at the trial was as to whether this figure "5" was in the handwriting of the supposed testatrix. It was agreed that the will, with the original figure "4" in it, was written prior to the birth of this child.
If the will could not be sustained as entirely in the handwriting of the testatrix and containing provision for this child, the latter, under the law, would inherit the whole property as if no will had been made, since the 4 children of the husband were not of the blood of the testatrix. C. S., 4169; C. S., 1654. It was the contention of the caveator that the will had been altered without consent of the testatrix, and that the figure "5" was not in her handwriting.
There was no objection to the mode of trial or to the form of the issue submitted. Upon a stipulation between the parties an issue was submitted as to whether or not the figure "5" was in the handwriting of the supposed testatrix, and the jury answered the issue "No," whereupon, judgment was rendered against the will, and from this the propounder appealed.
Closely examining the exceptive assignments of error, we are unable to see that they raise any question of law which might aid the propounder.
We find
No error. *Page 806